Citation Nr: 0915122	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
paroxysmal atrial tachycardia, on appeal from an initial 
grant of service connection.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military service in the US 
Navy from July 1965, to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan.  

The Board notes that when the appellant submitted his initial 
claim for benefits, he requested that service connection be 
granted for his "heart condition".  The record reveals that 
he has been diagnosed as suffering from paroxysmal atrial 
tachycardia and hypertension.  The RO has service-connected 
paroxysmal atrial tachycardia but it has not issued a ruling 
on whether service connection should be granted for 
hypertension (on a direct or secondary basis).  It is the 
opinion of the Board that this issue remains unresolved and 
as such, it is returned to the RO for additional action 
and/or development.

The appellant has also claimed that he is unable to have 
conjugal relations with the opposite sex because of his 
tachycardia condition.  He has insinuated that he should also 
be receiving compensation because of this.  A review of the 
claims folder indicates that the RO has not developed this 
and as such, the matter is referred back to the RO for 
appropriate action.

Upon reviewing the claims folder, the Board decided, in 
November 2007, to remand the claim to the RO via the Appeals 
Management Center (AMC).  The purpose of the remand was to 
obtain additional medical and industrial information.  The 
claim has since been returned to the Board for review.  

Unfortunately, one of the issues on appeal must once again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant's service-connected PTSD is manifested by 
depression with irritability, sleeplessness, isolation, an 
inability to work around others, and Global Assessment of 
Functioning (GAF) scores ranging from 44 to 55.

3.  The appellant's claim for entitlement to a TDIU is 
considered moot.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for the 
appellant's service-connected PTSD, on appeal from an initial 
grant of service connection, have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2008).

2.  With respect to the appellant's claim for entitlement to 
a TDIU, there is no remaining case or controversy over which 
the Board has jurisdiction and that matter is dismissed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in August 2005.  Moreover, over the course of this appeal, 
the appellant has been provided with VCAA type information in 
the numerous Supplemental Statements of the Case (SSOCs) that 
have been issued.  Additionally, a more detailed VCAA-type 
letter was sent to the appellant by the AMC in November 2007.  
These letters informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation and a TDIU, and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  The record indicates that the appellant did 
undergo VA examinations during the course of this appeal and 
the results from those examinations have been included in the 
claims folder for review.  The Board finds that the VA has 
met its duty to assist the appellant in obtaining a medical 
examination of the appellant.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant (and his 
representatives) have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's November 2007 Remand 
for the issues discussed in this Decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the Dingess requirements to the 
appellant.  This occurred in a letter from the AMC to the 
appellant in November 2007.  Hence, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Notwithstanding the above, additional notice is required 
under section 5103(a) for claims for increased ratings but do 
not apply for those claims involving initial disability 
ratings.  In cases such as this, involving initial disability 
ratings, the notice requirements of Dingess apply, and, as 
discussed more fully above, were complied with in this case.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  PTSD

Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2008) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2008).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conjunction with his claim for benefits, the appellant 
underwent a VA Psychiatric Exam in February 2004.  Prior to 
the exam, the appellant told the medical doctor that he lived 
alone and worked at an auto body repair shop.  It was unclear 
whether the work was full or part time.  He stated that he 
had relationships with his son and daughter and saw them on 
occasion.  He reported that he was friendly but did not have 
friends; he also did not report any additional social 
activities other than using a computer.  

After completing the examination, the doctor noted that the 
appellant's speech was clear without defect or deficit.  It 
was reported that the appellant had difficulty sleeping but 
did not report experiencing nightmares or dreams.  The 
appellant admitted during questioning, that he sometimes went 
to the VFW.  There was no evidence of psychotic thought 
process nor were there complaints involving auditory or 
visual hallucinations.  The appellant complained about 
depression and admitted that he was quick to anger.  His 
memory was judged to be intact.  A Global Assessment of 
Functioning (GAF) score of 55 was given.  

Another psychiatric exam was accomplished in April 2009.  The 
appellant reported to the doctor that he was no longer 
working in an auto body shop, and that in fact he had been 
"retired" since 2004.  It is noted that the appellant 
complained about not being comfortable and isolated around 
others.  It was suggested that the appellant's retirement was 
due to or caused by the PTSD symptoms and manifestations he 
was suffering therefrom.  Moreover, he was fearful of 
traveling more than 25 miles away from home; he had sold his 
motorcycle because he no longer felt safe long distances from 
his house.  The appellant's affect, mood, and attitude was 
deemed to be appropriate.  The appellant complained of being 
more irritable and depressed, and suffering increasingly from 
sleeplessness.  Yet, it was also documented that the 
appellant did not experience panic attacks, homicidal 
thoughts, and still maintained good personal hygiene.  The 
examiner further reported that as a result of the appellant's 
increased isolation and inability to be around others, the 
appellant's ability to obtain and maintain gainful employment 
was significantly diminished.  It was conveyed that the 
appellant's irritability and wariness around others also 
directly affected his ability to work around others and to 
work under a supervisor.  A GAF score was not provided but it 
was noted that the appellant had a marked reduction in his 
social interactions.  The examiner ended his report by 
writing that the appellant was unable to obtain and maintain 
gainful employment.  

The appellant's private and VA medical treatment records have 
been obtained and included in the claims folder for review.  
Of note is a private doctor's assessment of March 2003 and 
December 2004.  The examiner reported that the appellant had 
difficulty sleeping and recurrent thoughts about 
combat/Vietnam.  It was further noted that the appellant was 
receiving treatment with the private examiner.  
Hypervigilance, irritability, and a lack of focus were 
reported.  A GAF score of 44 was assigned.  It was further 
observed that the appellant's ability to work had been 
diminished due to his inability to deal with others and focus 
on the tasks before him.  

Also of record is a report of a Social and Industrial Survey 
that was accomplished by the VA in December 2008.  The 
interviewer discovered that the appellant had no close 
friends, had difficulty with trust issues, and suffered from 
a high level of stress when supervised in a work environment.  
It was reported that the appellant was no longer employed; it 
was further noted that when the appellant had worked, he had 
worked as a subcontractor so that he would not have to be 
around people.  The interviewer wrote that the appellant's 
social contacts were with his immediate family and he did not 
have any other social (church, social organizations, 
etcetera) interaction.  Upon completion of the interview, the 
social work concluded that the appellant's service-connected 
disabilities (heart and PTSD) had an affect on the 
appellant's ability to obtain and maintain gainful 
employment.  It was further reported that the appellant's 
PTSD had caused the appellant's social isolation.  Finally, 
the examiner opined that the appellant's psychiatric and 
heart disabilities severely limited his ability to function 
in a normal work setting.  

The medical evidence shows assignment of GAF scores ranging 
from 44 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the appellant's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the appellant's disability, the Board is 
mindful that when it is not possible to separate the effects 
of the service-connected condition from a non-service 
connected condition, 38 C.F.R. § 3.102 (2008), which requires 
that reasonable doubt be resolved in the appellant's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the appellant had been 
diagnosed with PTSD and various personality disorders and 
there was no medical evidence in the record separating the 
effects of the service-connected disability from the 
nonservice-connected disorders.  Id. at 182.  The Board finds 
this case is distinguishable from Mittleider in that there is 
no medical evidence of record that the appellant suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 100 percent 
for PTSD.  Since the appellant began seeking treatment which, 
over the past five years has included one-on-one therapy, the 
appellant's GAF scores have dropped from 55 to 44.  In other 
words, the scores suggest that the appellant has been 
decompressing since receiving treatment.  The various VA 
examinations accomplished have noted anxiousness, anger-
management problems, hypervigilance, nightmares, and 
irritability.  The appellant appears to have very limited 
social relations with family members and next-to-no social 
contact with others.  Most importantly, the records indicate 
that the appellant's ability to work has been profoundly 
affected by his PTSD.  VA treatment professionals have 
indicated that the appellant's manifestations and symptoms 
have not stabilized but have become more and more 
incapacitating.

The Board therefore concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  As the Board is unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  It is the conclusion of the Board that 
the appellant's overall disability picture indicates that a 
100 percent evaluation should be assigned for PTSD.  38 
C.F.R. § 4.7 (2008).  Hence, the appellant's claim is 
granted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 100 percent 
rating from the date of his claim.  Therefore, the assignment 
of staged evaluations in this case is not necessary.  

II.  TDIU

In light of the Board's decision to award an initial 100 
percent schedular rating for PTSD, the issue of entitlement 
to a TDIU award is now moot.  See VA O.G.C. Prec. Op. No. 6-
99, 64 Fed. Reg. 52,375 (1999).


ORDER

1.  Entitlement to a 100 percent disability rating for PTSD, 
on appeal from an initial grant of service connection, is 
granted, subject to the laws and regulations governing 
monetary benefits.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities is dismissed. 


REMAND

The remaining issue on appeal involves whether an evaluation 
in excess of 10 percent may be assigned for the appellant's 
paroxysmal atrial tachycardia.  This condition has been 
assigned the 10 percent rating in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7011.  
The rating criteria is provided below:

For indefinite period from date of 
hospital admission for initial evaluation 
and medical therapy for a sustained 
ventricular arrhythmia, or; for 
indefinite period from date of hospital 
admission for ventricular aneurysmectomy, 
or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in 
place.
        100 percent disabling

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.
        100 percent disabling

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.
60 percent disabling

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray. 
        30 percent disabling

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required.
        10 percent disabling

Note:  A rating of 100 percent shall be 
assigned from the date of hospital 
admission for initial evaluation and 
medical therapy for a sustained 
ventricular arrhythmia or for ventricular 
aneurysmectomy.  Six months following 
discharge, the appropriate disability 
rating shall be determined by mandatory 
VA examination.  Any change in evaluation 
based upon that or any subsequent 
examination shall be subject to the 
provisions of §3.105(e) of this chapter.

38 C.F.R. § 4.104, Diagnostic Code 7011 (2008).

A review of the medical examination that was done in 
conjunction with the appellant's claim, that of February 
2004, indicates that MET results were not obtained or the 
results were not posted on the examination report.  The 
record further shows that when the appellant underwent a VA 
General Medical Examination in December 2008 MET results were 
also not obtained.  These measured readings are very 
important for without those readings, a disability rating may 
not be assigned pursuant to the above rating criteria.  
Therefore, because the record is lacking significant medical 
information needed to properly evaluate the appellant's 
claim, this remaining issue will be remanded so that another 
medical examination may be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the 
appellant for a cardiovascular 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
include a detailed account of all 
manifestations of the service-connected 
heart disability found to be present.  
The examining physician should indicate 
if the disorder is best characterized as 
a supraventricular arrhythmia as provided 
by Diagnostic Code 7010, a ventricular 
arrhythmia as provided by Diagnostic Code 
7011, or an atrioventricular block as 
provided by Diagnostic Code 7011.

If the appellant's disability is most 
appropriately characterized for rating 
purposes as a sustained ventricular 
arrhythmia or atrioventricular block, 
METs testing, and an electrocardiogram, 
echocardiogram, or x-ray, should be done.  
If a laboratory determination of METs by 
exercise testing can not be done for 
medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
must be provided expressed in METs.  The 
examiner should also state whether there 
is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or x- ray.  If indicated, 
and unless it would be medically 
unadvisable, the examiner should also 
determine the level of left ventricular 
ejection fraction.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC) along with the appropriate rating criteria.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
No action is required of the appellant until he is contacted 
by the RO/AMC.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


